Exhibit 10.10

 

IDT CORPORATION


2015 STOCK OPTION AND INCENTIVE PLAN

STOCK OPTION AGREEMENT

 



 

 

This STOCK OPTION AGREEMENT (this “Agreement”) is entered into as of May 2,
2017, by and between IDT Corporation, a Delaware corporation (the “Company”),
and Howard Jonas (the “Employee”).

 

WHEREAS, the Company desires to grant to the Employee options to acquire an
aggregate of 1,000,000 shares of Class B Common Stock of the Company, par value
$.01 per share (the “Stock”), on the terms set forth herein.

 

NOW, THEREFORE, the parties hereby agree as follows:

 

1.       Definitions. Capitalized terms are defined herein; those terms not
defined herein shall have the meaning giving to them in the Plan.

 

2.       Grant of Options. The Employee is hereby granted stock options (the
“Options”) to purchase an aggregate of 1,000,000 shares of Stock, pursuant to
the terms of this Agreement.

 

3.       Term. The term of the Options (the “Option Term”) shall be for five (5)
years commencing on May 2, 2017 and terminating on May 1, 2022.

 

4.       Option Price. The initial exercise price per share of the Options shall
be $14.93, subject to adjustment as provided herein.

 

5.       Conditions to Exercisability. The Options are immediately exercisable.
The unexercised portion of the Option will terminate should Employee cease being
an officer or director of the Company or one or more of its subsidiaries. 

 

6.       Method of Exercise. An Option may be exercised, as to any or all full
shares of Class B Common Stock as to which the Option has become exercisable, by
written notice delivered in person or by mail, email, fax or overnight delivery
to the Company’s transfer agent or other administrator designated by the
Company, specifying the number of shares of Class B Common Stock with respect to
which the Option is being exercised.

 

7.       Medium and Time of Payment. The Option Price shall be paid in full, at
the time of exercise, in cash or in shares of Class B Common Stock (whether then
owned by the Employee or issuable upon exercise of the Option) having a Fair
Market Value equal to such Option Price or in a combination of cash and Class B
Common Stock, including a cashless exercise procedure through a broker-dealer.

 



 

 

 

8.       Termination. Except as provided in this Section 8 and in Section 9
hereof, an Option may not be exercised unless the Employee is then in the employ
of or maintaining a director or consultant relationship with the Company or a
Subsidiary thereof (or a company or a Parent or Subsidiary of such company
issuing or assuming the Option in a transaction to which Section 424(a) of the
Code applies), and unless the Employee has remained continuously so employed or
in the director or consultant relationship since the date of grant of the
Option, unless otherwise determined by the Committee. In the event that the
employment or consultant relationship of a Employee shall terminate (other than
by reason of death, Disability or Retirement), all Options of such Employee that
are exercisable at the time of Employee’s termination may, unless earlier
terminated in accordance with their terms, be exercised within one hundred
eighty (180) days after the date of such termination (or such different period
as the Compensation Committee of the Company (the “Committee”) shall prescribe).

 

9.       Death, Disability or Retirement of Employee. If the Employee shall die
while employed by, or maintaining a director or consultant relationship with,
the Company or a Subsidiary thereof, or within thirty (30) days after the date
of termination of such Employee’s employment, director or consultant
relationship (or within such different period as the Committee may have provided
pursuant to Section 8 hereof), or if the Employee’s employment, director or
consultant relationship shall terminate by reason of Disability, all Options
theretofore granted to the Employee (to the extent otherwise exercisable) may,
unless earlier terminated in accordance with their terms, be exercised by the
Employee or by the Employee’s estate or by a person who acquired the right to
exercise such Options by bequest or inheritance or otherwise by result of death
or Disability of the Employee, at any time within 180 days after the death or
Disability of the Employee (or such different period as the Committee shall
prescribe). In the event that an Option granted hereunder shall be exercised by
the legal representatives of a deceased or former Employee, written notice of
such exercise shall be accompanied by a certified copy of letters testamentary
or equivalent proof of the right of such legal representative to exercise such
Option. In the event that the employment or consultant relationship of an
Employee shall terminate on account of such Employee’s Retirement, all Options
of the Employee that are exercisable at the time of such Retirement may, unless
earlier terminated in accordance with their terms, be exercised at any time
within one hundred eighty (180) days after the date of such Retirement (or such
different period as the Committee shall prescribe). All unvested Options shall
be terminated upon death, disability or retirement, unless otherwise determined
by the Committee.

 

10.       Company’s Repurchase Right. The Company will have the right to
repurchase the Class B Common Stock issued upon exercise of the Options at a
purchase price equal to the exercise price of the Options should Employee cease
to provides services as an officer or director of the Company or one or more of
its subsidiaries. The Company’s repurchase right will lapse as to 333,333 shares
underlying the Options on each of May 2, 2018 and 2019 and as to 333,334 shares
underlying the Options on May 2, 2020.  Employee will be prohibited from
transferring any shares of the Class B Common Stock issued on exercise of the
Option that are subject to the Company’s repurchase right. The Company’s
repurchase right shall lapse as to all shares underlying the Options upon the
Employee’s death, “Disability,” termination by the Company without “Cause” or
termination by the Employee for “Good Reason,” each as defined in the Fourth
Amended and Restated Employment Agreement between the Company and the Employee,
dated December 14, 2016 (the “Employment Agreement”). ] If the Employee’s
employment is terminated by the Company for “Cause" or by the Employee other
than for “Good Reason,” each as defined in the Employment Agreement, then the
Company’s then the Pro Rata Portion (as defined below) of its right to
repurchase the shares upon exercise of the Options shall lapse. As used herein,
the term "Pro Rata Portion" shall mean a percentage of the shares subject to the
repurchase right that is scheduled to lapse on the May 2 that follows the
twelve-month period in which the Date of Termination (as defined in the
Employment Agreement) shall occur represented by the portion of such
twelve-month period that has elapsed as of the Date of Termination.

 



 2

May 2, 2017

  

Jonas

  

1,000,000 Class B Shares

 

 

11.       Withholding Taxes. No later than the date of exercise of an Option,
the Employee will pay to the Company or make arrangements satisfactory to the
Company regarding payment of any federal, state or local taxes of any kind
required by law to be withheld upon the exercise of an Option. Alternatively,
solely to the extent permitted or required by law, the Company may deduct the
amount of any federal, state or local taxes of any kind required by law to be
withheld upon the exercise of an Option from any payment of any kind due to the
Employee. The withholding obligation may be satisfied by the withholding or
delivery of the Stock.

 

12.       Terms Incorporated by Reference Herein. Each of the terms of the
Company’s 2015 Stock Option and Incentive Plan, as Amended and Restated
(“Plan”), as in effect as of the date hereof, shall be deemed to govern the
Options granted hereunder, as if the Options had been granted pursuant to the
Plan. To the extent that there is any inconsistency between this Agreement and
the terms of the Plan, the terms of this Agreement shall govern.

 

13.       Stockholder Approval. The grant of the Options will be subject to
ratification by the stockholders of the Company and will be submitted to the
stockholders and the next annual meeting of stockholders. If the grant of the
Options is not ratified by the stockholders, the Options shall terminate and the
Company shall buy back all of the shares that were previously purchased upon
exercise of the Options.

 

14.       Transferability of Options. Stock Options may not be sold, pledged,
assigned, hypothecated, transferred or disposed of in any manner other than to
an immediate family member of Employee or to a trust or other estate planning
entity created for the benefit of the Employee or one or more members of his
immediate family as provided for under the Plan, provided that, in all cases,
such transferee executes a written consent to be bound by the terms of this
Agreement and that written evidence of the transfer as well as the written
consent of the transferee is provided to the Compensation Committee, care of
Joyce Mason, General Counsel and Secretary of the Company, within thirty (30)
days of the transfer.

 

15.       Entire Agreement. This Agreement contains all of the understandings
between the parties hereto pertaining to the matters referred to herein, and
supersedes all undertakings and agreements, whether oral or in writing,
previously entered into by them with respect thereto. The Employee represents
that, in executing this Agreement, he does not rely and has not relied upon any
representation or statement not set forth herein made by the Company with regard
to the subject matter of this Agreement or otherwise.

 



 3

May 2, 2017

  

Jonas

  

1,000,000 Class B Shares

 

 

16.       Amendment or Modification, Waiver. No provision of this Agreement may
be amended or waived unless such amendment or waiver is agreed to in writing,
signed by the Employee and by a duly authorized officer of the Company. No
waiver by any party hereto of any breach by another party hereto of any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of a similar of dissimilar condition or provision at
the same time, any prior time or any subsequent time.

 

17.       Notices. Each notice relating to this Agreement shall be in writing
and delivered in person or by certified mail to the proper address. All notices
to the Company shall be addressed to it at:

 

IDT Corporation
520 Broad Street
Newark, New Jersey 07102
Attention: Nadine Shea
Options Administrator

 

All notices to the Employee or other person or persons then entitled to exercise
the Options shall be addressed to the Employee or such other person or persons
at:

 

Mr. Howard S. Jonas


 

Anyone to whom a notice may be given under this Agreement may designate a new
address by notice to such effect.

 

18.       Severability. If any provision of this Agreement or the application of
any such provision to any party or circumstances shall be determined by any
court of competent jurisdiction to be invalid and unenforceable to any extent,
the remainder of this Agreement or the application of such provision to such
person or circumstances other than those to which it is so determined to be
invalid and unenforceable, shall not be affected thereby, and each provision
hereof shall be validated and shall be enforced to the fullest extent permitted
by law.

 

19.       Governing Law. This Agreement shall be construed and governed in
accordance with the laws of the state of Delaware, without regard to principles
of conflicts of laws.

 

20.       Headings. All descriptive headings of sections and paragraphs in this
Agreement are intended solely for convenience, and no provision of this
Agreement is to be construed by reference to the heading of any section or
paragraph.

 

21.       Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed to be an original but both of which together shall
constitute one and the same instrument.

 



 4

May 2, 2017

  

Jonas

  

1,000,000 Class B Shares

 

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by an
authorized officer and the Employee has hereunto set his hand all as of the date
first above written.

 



  IDT Corporation         By:       Name: Marcelo Fischer     Title: Senior Vice
President - Finance         By:       Employee: Howard S. Jonas     Telephone:
(973) 438-1000

 

 



  5 May 2, 2017     Jonas     1,000,000 Class B Shares





 

 

